Title: VIII. Governor Winthrop to Governor Bradford, Some Fragments, January 1767
From: Adams, John,Winthrop, Governor
To: Bradford, Governor


      
       
        January 1767
       
      
      I am Sorry to find Phylanthrop, attempting to vindicate the high flying, Maxims, the arbitrary Precedents, and the Tyrannical Practices of that self sufficient Innovator that arrogant, pedantical Tyrant King James the first.
      This Exception in the Dedimus, is laying the Ax to the Root of the Tree of Liberty. It is Hewing it down, or tearing it up, as Nero swore he would Virtue by the Roots.
      They are so—and It was a fundamental of your Politicks and mine to take away their Power and render the People capable.
      If the Prince is remarkable for his Gluttony Drunkeness and Lust, they commended his Temperance, and Chastity, if notorious for Falshood and Deceit, they admired his noble Simplicity and Sacred Regard to Probity and Truth, if he was malicious, cruel, and revengeful they extolled his Clemency, Moderation and Condescention, and if he was infamous for Sordid Avarice and unfeeling Rapacity, they celebrated his Generosity, Humanity, Magnificence and Liberality.
      All the Disputes that have been between Power and Priviledge, between Tyranny and Liberty, between Phylanthrop and me, may be reduced to this single Question, who shall judge? Private Judgment is the Right of Mankind, and from this all other Rights originate.
      Now shall we allow this Right in Individuals, in the greatest Part of Mankind, and yet deny that Individuals, the greatest Part of Mankind, have a Capacity to judge? Would not this be a Contradiction and in terms and a solecism in Nature? I grant that sound and shew have too much Influence, on Mankind in general, but it is owing to such Tempers and Principles as Phylanthrops that
      To the Printers.
      Cassius from Bondage shall deliver Cassius.
     